The opinion of the court was delivered by
McEnery, J.
Our supervisory jurisdiction is invoked to annul a judgment of the First Circuit Court of Appeals aflirming the judgment of the District Court, partly in favor of and against relator.
*1294The ground for relief is the want of jurisdiction ratione materise of the court, and it is now too late to apply for the relief prayed for. The relator should have exhausted his remedies in the lower court before applying for relief.
It is therefore decreed-that relator’s ápplication be dismissed.
Nicholls, C. J., absent.